56591: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 56591


Short Caption:DOAN VS. WILKERSONClassification:Civil Appeal - Family Law - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - D287599Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:06/04/2013 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:06/04/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeState Bar of Nevada, Family Law SectionRayna L. Brachmann
							(Surratt Law Practice, PC)
						Michael V. Kattelman
							(Silverman, Decaria & Kattelman, Chtd.)
						


AppellantCraig A. DoanJacob A Reynolds
							(Hutchison & Steffen, LLC)
						Christopher M. Rusby
							(Lemons, Grundy & Eisenberg)
						


RespondentCatherine DoanBradley J. Hofland
							(Hofland & Tomsheck)
						Marshal S. Willick
							(Willick Law Group)
						



14-20930: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/12/2010Filing Fee Filing Fee due. Filing fee will be fowarded by the District Court.


08/12/2010Notice of Appeal DocumentsFiled Certified Copy of Notice of Appeal/Proper Person Pilot Program. (Pilot program civil appeals order and documents mailed to proper person appellant.)10-20870




08/16/2010Filing FeeReceived Filing Fee Paid on Filing. $250.00 from Craig A. Doan.  Check No. 272149.


08/16/2010Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Civil Cover Sheet.10-21124




08/19/2010Transcript RequestFiled Civil Proper Person Transcript Request Form.10-21339




09/01/2010MotionFiled Proper Person Motion for Stay.10-22458




09/17/2010BriefFiled Civil Proper Person Appeal Statement.10-23974




09/23/2010TranscriptFiled Notice from Court Reporter. Shelly Ajoub stating that the requested transcripts were delivered.  Dates of transcripts:  8/11/09, 1/5/10, 5/17/10.10-24542




09/24/2010Letter/IncomingFiled Proper Person Letter regarding the Motion for Stay filed 9/1/10.10-24650




09/28/2010Order/ProceduralFiled Order Granting Motion for Stay of the district court's July 23, 2010, order pending consideration of this appeal.10-24962




09/29/2010TranscriptFiled Notice from Court Reporter. Shelly Ajoub stating that the requested transcripts were delivered.  Dates of transcripts:  8/11/09, 1/5/10, 5/17/10.10-25193




09/29/2010TranscriptFiled Transcript. Proceedings: 8/11/09, 1/5/10, 5/17/10. Court Reporter:  Shelly Ajoub.10-25196




10/04/2010Notice/IncomingFiled Notice of Appearance. Representing respondent: Marshall S. Willick/Willick Law Group.10-25528




10/15/2010Order/ProceduralFiled Order Directing Transmission of Record, Directing Response, and Directing Appellant to Serve Notice of Appeal.  Record in district court case no. D287599 due:  30 days.  Response due:  60 days.  Certificate of Service of the NOA due:  20 days.10-26978




10/18/2010MotionFiled Motion. Motion To Set Aside Order Granting Stay and To Permit Full Briefing.10-27098




10/18/2010AppendixFiled Appendix. Exhibits to Motion To Set Aside Order Granting Stay and To Permit Full Briefing.10-27121




10/25/2010Other Incoming DocumentFiled Proper Person Document.  In Response to Order to direct Appellant to serve Notice of Appeal.10-27858




10/25/2010MotionFiled Proper Person Motion.  Opposition to Motion to Set Aside Order Granting Stay and to Permit Full Briefing.10-27892




10/26/2010MotionFiled Proper Person Motion.  Supplement to Opposition to Motion to Set Aside Order Granting Stay and to Permit Full Briefing.10-28068




10/26/2010MotionFiled Reply to Opposition.10-28109




11/02/2010Other Incoming DocumentFiled Proper Person Document. Letter in response to Willick Law Group's letter addressed to Judge Moss.10-28667




11/02/2010Record on Appeal DocumentsFiled Record on Appeal. Vols. 1 through 8. (Filed via FTP).10-28700




12/09/2010Order/ProceduralFiled Order Granting Motion to Vacate Stay and Denying Motion for Full Briefing.  Respondent shall have 20 days from the date of this order to file and serve her response to the civil proper person appeal statement.  fn1[No relief from this court is requested in appellant's November 2, 2010, letter, and therefore, no action will be taken regarding that letter.]10-32054




01/10/2011MotionFiled Motion to Extend Time for Filing of Respondent's Answer to Case Appeal Statement.11-00863




01/10/2011MotionFiled Motion to File Respondent's Answering Brief in Excess of Ten Pages.11-00864




01/10/2011BriefReceived Response to Civil Proper Person Appeal Statement. (Via E-Flex).  (FILED PER ORDER 03/21/2011).


01/13/2011Notice/IncomingFiled Notice. Suggestion of Death on the Record.11-01246




01/14/2011Notice/IncomingFiled Notice. Suggestion of Death. (Submitted by Craig S. Doan).11-01506




01/19/2011MotionFiled Proper Person Motion for Stay.11-01802




01/19/2011MotionFiled Proper Person Motion.  Opposition to Motion to Extend Time for Filing of Respondent's Answer to Appellant's Case Appeal Statement and Opposition to Motion to File Respondent's Answering Brief in Excess of Ten Pages.11-01842




01/24/2011MotionFiled Reply to Response. Reply to "Opposition to Motion to Extend Time for Filing of Respondent's Answer to Case Appeal Statement" and "Opposition to File Answering Brief in Excess of Ten Pages".11-02269




01/24/2011MotionFiled Reply to Response. Opposition to Appellant's New Motion For Stay.11-02273




01/28/2011MotionFiled Proper Person Motion. Reply to Opposition to Appellant's New Motion for Stay.11-02810




02/17/2011MotionFiled Motion for Substitution of Party.11-05214




03/21/2011Order/ProceduralFiled Order Resolving Motions.  Respondent's counsel has filed a suggestion of death and a motion to substitute her son, Richard Wilkerson, as her personal representative.  We grant the unopposed motion and direct the clerk of this court to modify the caption accordingly.  We conclude that a stay is not warranted at this time.  We direct the clerk to file the response received on January 10, 2011.11-08519




03/21/2011BriefFiled Respondent's Answer to Appellant's Case Appeal Statement.11-08520




03/21/2011Case Status UpdateSubmitted for Decision.


03/30/2011MotionFiled Proper Person Motion. Motion to Permit a Reply to Respondent's Answer to Appellant's Case Appeal Statement.11-09625




03/30/2011Notice/IncomingReceived Reply to Respondent's Answer to Appellant's Case Appeal Statement.  (FILED PER ORDER 04/18/2011.)


04/18/2011Order/ProceduralFiled Order Granting Motion for Leave to File Reply.  The clerk of this court shall file the reply, received on March 30, 2011.11-11535




04/18/2011Notice/IncomingFiled Proper Person Reply to Respondent's Answer to Appellant's Case Appeal Statement.11-11543




07/11/2011MotionFiled Proper Person Motion to Reinstate Stay Pending Appeal.11-20600




07/15/2011MotionFiled Opposition to Appellant's Motion to Reinstate Stay.11-21439




07/25/2011MotionFiled Proper Person Motion. Repy to Opposition to Appellant's Motion to Reinstate Stay Pending Appeal.11-22236




07/25/2011Other Incoming DocumentFiled Proper Person Document. Letter of Correspondence to Judge Moss to be Filed.11-22309




08/05/2011Order/ProceduralFiled Order Regarding Oral Argument. We direct appellant to inform this court within five days of the date of this order whether he would consent to the appoinment of pro bono counsel. If appellant declines pro bono counsel, oral argument will not be held. Fn1[We defer ruling on appellant's motion to reinstate the stay.]11-23663




08/09/2011MotionFiled Reply to Order. (In response to order filed 8/05/11).11-23975




08/12/2011Order/ProceduralFiled Order of Limited Remand.  District Court Order Appointing Counsel due:  35 days.  fn1[For the district court's consideration when appointing counsel, we have attached a list of attorneys who have expressed to this court an interest in providing pro bono appellate services.]  fn2[We defer ruling on appellant's motion to reinstate the stay pending appeal.]11-24577




09/01/2011Notice/IncomingFiled Proper Person Notice - Supplement to Motion to Find Catherine Doan has Committed Fraud Upon the Court and is in Contempt of Court (Courtsey Copy filed in District Court).11-26732




09/09/2011Notice of Appeal DocumentsFiled Documents from District Court Clerk. Response to Supreme Court Order dated 8/12/11 (Attached is order appointing Jacob A. Reynolds as counsel for appellant).11-27523




09/15/2011Notice/IncomingFiled Substitution of Attorneys (Christopher Rusby of Lemons, Grundy & Eisenberg substituted as attorney of record for Appellant, Craig Doan, in the place and stead of Jacob A. Reynolds of Hutchison & Steffen).11-28168




09/16/2011Notice/IncomingFiled Notice of Entry of Order Appointing Counsel (Christopher Rusby to represent Appellant, Craig Doan).11-28343




09/21/2011Order/ProceduralFiled Order Removing Appeal from Civil Proper Person Pilot Program and Setting Briefing Schedule. Appellant: Opening Brief due: 70 days Fn2[In light of the appointment of counsel, no action will be taken on appellant's July 11, 2011, proper person motion. Appellant remains free to refile his motion through counsel if deemed appropriate.]11-28869




11/21/2011MotionFiled Motion for Extension of Time for Filing Opening Brief (First Motion).11-36046




11/21/2011Notice/OutgoingIssued Notice Motion Approved.  Opening Brief due December 30, 2011.11-36048




12/27/2011MotionFiled Motion for Extension of Time for Filing Opening Brief (Second Motion).11-39815




01/10/2012Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant: Opening Brief and Appendix due: January 17, 2012.12-00947




01/18/2012BriefFiled Appellant's Opening Brief.12-01721




02/10/2012MotionFiled Emergency Motion to Reinstate Stay of District Court Order Pending Resolution of Appeal.12-04484




02/13/2012MotionFiled Stipulation to Extend Filing of Respondent's Answering Brief.12-04641




02/13/2012Notice/OutgoingIssued Notice Stipulation Approved.  Answering Brief is due March 16, 2012.12-04645




02/15/2012MotionFiled Opposition to Appellant's Emergency Motion to Reinstate Stay.12-04967




02/21/2012MotionFiled Reply in Support of Emergency Motion to Reinstate Stay.12-05333




02/22/2012Order/ProceduralFiled Order Granting Stay. We stay enforcement of the district court's order regarding appellant's pension entered on July 23, 2010., in District Court Case No. D287599. (Called/faxed all parties).12-05670




03/20/2012MotionFiled Motion to File Respondent's Answering Brief in Excess of Thirty Pages.12-08749




03/20/2012AppendixFiled Respondent's Appendix Vol. 1.12-08750




03/20/2012AppendixFiled Respondent's Appendix Vols 1 & 2.12-08815




03/20/2012BriefFiled Respondent's Answering Brief.12-08863




03/20/2012Notice/IncomingFiled NRAP 261.1 Disclosure Statement.12-08866




04/17/2012MotionFiled Stipulation for Extension of Time to File Appellant's Reply Brief.12-12200




04/17/2012Notice/OutgoingIssued Notice Stipulation Approved.  Reply Brief due May 21, 2012.12-12202




05/22/2012BriefFiled Reply Brief Appellant's Reply Brief.12-16130




05/22/2012Order/ProceduralFiled Order Denying Motion for Leave to File Brief with Excess Pages. Because the answering brief was already filed on March 20, 2012, and the motion for excess pages is unnecessary, we deny the motion.12-16171




07/27/2012Case Status UpdateBriefing Completed/To Screening.


02/11/2013MotionFiled Re-Notice of Motion to Set Aside Order Granting Stay.13-04357




02/26/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-05919




02/26/2013MotionFiled Motion for an order Permitting Appellant to File a Late Opposition or in the Alternative for Extension of Time to File Opposition to Respondent's Re-Notice of Motion to Set Aside Order Granting Stay.13-05965




02/26/2013MotionReceived Opposition to Respondent's Re-Notice of Motion to Set Aside Order Granting Stay. (FILED PER ORDER 3/1/13)


03/01/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. The clerk of this court shall file appellant's proposed opposition, which was provisionally received in this court on February 26, 2013.13-06428




03/01/2013MotionFiled Appellant's Opposition to Respondent's Re-Notice of Motion to Set Aside Order Granting Stay.13-06429




04/03/2013Order/ProceduralFiled Order Denying Motion to Set Aside Stay.13-09808




04/05/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Tuesday, June 4, 2013, @ 10:00 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-10008




05/09/2013Order/ProceduralFiled Order. This case is currently scheduled for oral argument on June 4, 2013, at 10:00 a.m. Counsel should be prepared to address specific issues.13-13637




05/21/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-14917




06/04/2013Case Status UpdateOral argument held this day. Case submitted for decision.  Before the En Banc Court.


08/01/2013MotionFiled Motion to File Amicus Brief.13-22676




08/13/2013MotionFiled Opposition to motion to file amicus brief.13-23702




08/20/2013MotionFiled Motion Requesting Leave to File Reply Exceeding Five Page Limit.13-24547




08/20/2013MotionReceived Reply to Respondent's Opposition to Motion to File Amicus Brief. (FILED PER ORDER OF 8/23/13).


08/23/2013Order/ProceduralFiled Order Granting Motion for Leave to File Oversized Reply. The clerk of this court shall file the reply provisionally received in this court on August 20, 2013.13-25017




08/23/2013MotionFiled Reply to Respondent's Opposition to Motion to File Amicus Brief.13-25018




09/16/2013Order/ProceduralFiled Order Granting Motion for Leave to File Amicus Curiae Brief. The Family Law Section shall have 15 days from the date of this order to file and serve an amicus brief that complies with NRAP 299d) and (e)'s content, form, and length requirements. The parties shall have 15 days from service of any amicus brief to file and serve responses of no more than 10 pages addressing the arguments in the amicus brief. Douglas, J., with whom Pickering, C.J. and Saitta, J., agree, dissenting.13-27221




10/01/2013MotionFiled Motion for Extension of Time to File Amicus Curiae Brief (Brief attached).13-29179




10/10/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. The Family Law Section shall have until December 2, 2013, to file and serve an amicus brief that complies with NRAP 29(d) and (e)'s content, form, and length requirements. The parties shall have 15 days from service of the amicus brief to file and serve responses of no more than ten pages addressing the arguments in the amicus brief.13-30266




11/25/2013BriefFiled Amicus Curiae Brief Family Law Section of the State Bar of Nevada.13-35522




12/10/2013BriefFiled Respondent's Response to Amicus Curiae Brief of the Family Law Section of the State Bar of Nevada.13-37203




12/10/2013MotionFiled Motion for Extension of Time for Filing Response to Amicus Curiae Brief (First Motion).13-37277




12/12/2013Order/ProceduralFiled Order Granting Motion for Extension of Time. Appellant: Response to Amicus Brief due: December 17, 2013.13-37580




12/18/2013BriefFiled Appellant's Response to Amicus Curiae Brief.13-38508




01/06/2014MotionFiled Motion For Leave to File Reply to Appellant's Response to Amicus Curiae Brief and to Extend the Time for Filing Response.14-00239




01/06/2014BriefReceived Respondent's Reply to Appellant's Response to Amicus Curiae Brief of the Family Law Section of the State Bar of Nevada (via E Flex). (FILED PER ORDER 1/10/14)


01/07/2014MotionFiled Response to Motion to file Reply and for Extension of Time.14-00467




01/08/2014Notice/IncomingFiled Erata to Response to Respondent's Motion for Leave to File a Reply and for an Extension of Time (Case no. was transposed on Original Motion).14-00603




01/10/2014Order/ProceduralFiled Order Granting Motion for Leave to File Reply. The clerk of this court shall file respondent's proposed reply, which was provisionally received in this court on January 6, 2014. Appellant shall have 15 days from the date of this order to file and serve any reply to respondent's reply.14-01000




01/10/2014BriefFiled Respondent's Reply to Appellant's Response to Amicus Curiae Brief of the FLS of the State Bar of Nevada.14-01021




01/27/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Reply to respondent's reply to appellant's response to amicus curiae brief of the Family Law Section of the State Bar of Nevada due: February 3, 2014.14-02651




02/04/2014BriefFiled Appellant's Response to Respondent's Reply to Appellant's Response to Amicus Curiae Brief.14-03554




06/26/2014Opinion/DispositionalFiled Authored Opinion. "Reversed." Before the Court En Banc. Author: Cherry, J. Majority: Cherry/Gibbons/Pickering/Hardesty/Parraguirre/Douglas/Saitta. 130 Nev. Adv. Opn. No. 48. EN BANC14-20930




07/21/2014RemittiturIssued Remittitur.14-23631




07/21/2014Case Status UpdateRemittitur Issued/Case Closed.


08/05/2014RemittiturFiled Remittitur. Received by District Court Clerk on July 25, 2014.14-23631